198 Ga. App. 269 (1990)
401 S.E.2d 35
WRIGHT
v.
RHODES.
A90A1398.
Court of Appeals of Georgia.
Decided November 29, 1990.
Rehearing Denied December 18, 1990 and January 2, 1991.
Carole M. Wright, for appellant.
Chandelle T. Summer, for appellee.
POPE, Judge.
Appellant Dennis Dale Wright seeks to appeal the trial court's order domesticating a Colorado judgment. The record shows that the order was entered on October 30, 1989. On November 30, 1989, Wright filed a "Motion to Set Aside Order on Plaintiff's Petition and Motion For New Trial." The trial court denied these motions in an order entered on February 1, 1990. Wright filed his notice of appeal on February 6, 1990. Held:
Even if we assume that the November 30 motion filed by Wright was a motion for new trial and not merely a motion for reconsideration, it is clear that we have no jurisdiction in this case. To confer jurisdiction of an appeal on this court, a notice of appeal must be filed within 30 days of an appealable judgment, unless an extension is granted. OCGA §§ 5-6-38 (a); 5-6-39. A motion for new trial will extend the time for filing a notice of appeal. OCGA § 5-6-38 (a); Hughes v. Newell, 152 Ga. App. 618 (1) (263 SE2d 505) (1979). To be effective, a motion for new trial must be filed within 30 days of the entry of the judgment when the case is tried without a jury. OCGA § 5-5-40 (a). An untimely motion for new trial is void and does not operate to toll the time for filing of the notice of appeal. Johnson v. State, 227 Ga. 219 (180 SE2d 94) (1971). Wright's motion to set aside and motion for new trial were filed on November 30, 31 days after the trial *270 court's order was entered on October 30. No other extension of time for filing a notice of appeal appears in the record. Therefore, the February 6, 1990, notice of appeal was untimely regarding the motion for new trial. Nor is the appeal from the denial of the motion to set aside effective; such an appeal must be made by application. OCGA § 5-6-35 (a) (8). The direct appeal filed does not confer jurisdiction on this court. The appeal must be dismissed for lack of jurisdiction.
Appeal dismissed. Deen, P. J., and Beasley, J., concur.